Exhibit 99.3 Investor Presentation November 2013Ticker: ALQA 1 2 This presentation contains forward-looking statements. Forward-looking statements are generally identifiable by the use of words like "may," "will," "should," "could," "expect," "anticipate," "estimate," "believe," "intend," or "project" or the negative of these words or other variations on these words or comparable terminology. The reader is cautioned not to put undue reliance on these forward-looking statements, as these statements are subject to numerous factors and uncertainties outside of our control that can make such statements untrue, including, but not limited to, inadequate capital, adverse economic conditions, intense competition, lack of meaningful research results, entry of new competitors and products, adverse federal, state and local government regulation, termination of contracts or agreements, technological obsolescence of our products, technical problems with our research and products, price increases for supplies and components, inability to carry out research, development and commercialization plans, loss or retirement of key executives and research scientists and other specific risks. We currently have no commercial products intended to diagnose, treat, prevent or cure any disease. The statements contained in this presentation regarding our ongoing research and development and the results attained by us to-date have not been evaluated by the Food and Drug Administration. There can be no assurance that further research and development, and/or whether clinical trial results, if any, will validate and support the results of our preliminary research and studies. Further, there can be no assurance that the necessary regulatory approvals will be obtained or that we will be able to develop new products on the basis of our technologies. In addition, other factors that could cause actual results to differ materially are discussed in our Annual Report on Form 10-K/A filed with the SEC on May 16, 2013 and our most recent Form 10-Q filings with the SEC. Investors and security holders are urged to read these documents free of charge on the SEC's web site at www.sec.gov. We undertake no obligation to publicly update or revise our forward- looking statements as a result of new information, future events or otherwise. Forward-Looking Statement Disclaimer 2 3 About Alliqua Biomedical Alliqua Biomedical, Inc. (OTCQB: ALQA) is an advanced wound management and drug delivery company that strives to deliver superior outcomes to patients, providers, and partners through its platform technologies and unique, proprietary wound care products. CORE BUSINESS UNITS Advanced Wound Management A growing suite of proven technologies for wound care practitioners that seek to address the full spectrum of patient needs. Supported by a world class sales organization that markets and distributes Alliqua's exclusive products. Transdermal / Topical Drug Delivery Developing a platform to deliver pharmaceutical ingredients through the skin. Custom Hydrogel Manufacturing Custom hydrogels for the OEM market with a focus on medical applications. 3 4 Growth Strategy Beginning in February 2013, Alliqua has been pursuing a growth strategy that leverages the knowledge and experience of CEO Dave Johnson and Chairman Dr. Jerry Zeldis. STRATEGIC INITIATIVES NOW UNDERWAY §Building a world class sales organization to market and distribute Alliqua's proprietary products while making the company attractive to partners and licensors seeking to penetrate the highly fragmented wound care space. §Assembling a suite of advanced wound care products that are superior, FDA approved, reimbursed, and can address the spectrum of needs facing the wound care practitioner. §The ability to offer practitioners multiple wound management solutions makes Alliqua’s sales organization more efficient and effective. §Developing topical and transdermal drug delivery capabilities using Alliqua’s hydrogel manufacturing capabilities. 4 5 BACKGROUND IN BRIEF 1998Aquamed - A private OEM Hydrogel Manufacturer 2010Investor Acquires Aquamed, Takes Public, and Renames 2012FDA Clearance - SilverSeal® and Hydress® 2013New Leadership - Led by David Johnson and Jerry Zeldis 2013New Focus - Wound Management and Drug Delivery 2013New Wound Care Technologies - Partnerships with Celgene and Sorbion ANTICPATED FUTURE MILESTONES 2014Uplist - to a National Exchange 2014Add Technologies - Expand Wound Management Product Portfolio 2014Expand Selling Organization and Distribution Network - Grow Revenues 2014Pursue Drug Delivery - Accelerate Commercialization Corporate History 5 6 New Senior Management In 2013, Alliqua introduced new leadership comprised of healthcare and life sciences industry veterans. DAVID JOHNSON, CEO OF ALLIQUA Former CEO of ConvaTec where he grew revenues to $1.7B and oversaw its sale for $4.1B. Senior positions at Zimmer, Fisher Scientific, and Baxter Corporation. 32 years in medical devices and 25 years leading companies. DR. JERRY ZELDIS, CHAIRMAN OF ALLIQUA Chief Medical Officer of Celgene Corporation since 1997.
